DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on November 21, 2022 has been entered.

Response to Amendment
The following Office action in response to communications received November 21, 2022. Claims 1, 3, 6-9, 12, 14 and 17-20 have been amended. Therefore, claims 1-22 are pending and addressed below.
Applicant’s amendments to the claims are not sufficient to overcome the rejections set forth in the previous office action dated July 19, 2022.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular there is no teaching of “training a predictive model to codify the plurality of medical records based on the rapid highlighting; retraining the predictive model based on the recall enhancement; and validating the medical field based on relevant evidence and the confidence rating” in specification or original claims. Paragraph 62 of specification teaches, “Regardless of who performs the validation, the validated finding, annotation (if provided), and associated documents are stored within a data warehouse 115.” Appropriate clarification and correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular it is not clear wherein, “the rapid highlighting, determines a confidence rating associated with the relevant evidence, and validates a medical field based on the relevant evidence and the confidence rating.” Paragraph 66 of specification teaches, “In the case where a predictive model has been utilized to make the finding, the evidence associated with the highest confidence rating may be displayed.“ In above cited paragraph nor anywhere else in the specification does it mention or teach confidence rating and/or how it is attained. Appropriate clarification and correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim(s) 2-11 and 13-22 are directed to procedures for certification of a number of medical coders. The claim(s) recite(s) “storing a plurality of medical records from a plurality of sources; performing rapid highlighting of relevant evidence in the plurality of medical records, wherein the rapid highlighting marks a medical record with relevant evidence, determines a confidence rating associated with the relevant evidence, and validates a medical field based on the relevant evidence and the confidence rating; codify the plurality of medical records based on the rapid highlighting; performing recall enhancement on the plurality of medical records, wherein the recall enhancement indicates a medical field for the corresponding medical record of the plurality of medical records and validates the medical field based on relevant evidence and the confidence rating; certifying, a plurality of medical coders for baseline competency; receiving, speed of coding for a plurality of medical categories fields for each of the plurality of medical coders; receiving, expected false positive values for each of the plurality of medical coders; generating, a metric as a function of the speed of coding and expected false positive values; calculating, a proficiency level for the plurality of medical categories fields for each of the plurality of medical coders; calculating, accuracy for each of the plurality of medical coders as a function of time; receiving, from the at least one provider, a medical record in need of coding from a provider, wherein the medical record includes evidence associated with a medical field of the plurality of medical fields; analyzing, the medical record to detect potential evidence in the record; determining, the medical field associated with the medical record based on the analysis; comparing, the metric, proficiency level, and accuracy of the plurality of medical coders for the medical field of the medical record to facilitate a financial transaction between the provider and a selected medical coder of the plurality of medical coders; and transmitting, the medical record in need of coding, for processing.”
The limitations of “storing a plurality of medical records from a plurality of sources; performing rapid highlighting of relevant evidence in the plurality of medical records, wherein the rapid highlighting marks a medical record with relevant evidence, determines a confidence rating associated with the relevant evidence, and validates a medical field based on the relevant evidence and the confidence rating; codify the plurality of medical records based on the rapid highlighting; performing recall enhancement on the plurality of medical records, wherein the recall enhancement indicates a medical field for the corresponding medical record of the plurality of medical records and validates the medical field based on relevant evidence and the confidence rating; certifying, a plurality of medical coders for baseline competency; receiving, speed of coding for a plurality of medical categories fields for each of the plurality of medical coders; receiving, expected false positive values for each of the plurality of medical coders; generating, a metric as a function of the speed of coding and expected false positive values; calculating, a proficiency level for the plurality of medical categories fields for each of the plurality of medical coders; calculating, accuracy for each of the plurality of medical coders as a function of time; receiving, from the at least one provider, a medical record in need of coding from a provider, wherein the medical record includes evidence associated with a medical field of the plurality of medical fields; analyzing, the medical record to detect potential evidence in the record; determining, the medical field associated with the medical record based on the analysis; comparing, the metric, proficiency level, and accuracy of the plurality of medical coders for the medical field of the medical record to facilitate a financial transaction between the provider and a selected medical coder of the plurality of medical coders; and transmitting, the medical record in need of coding, for processing,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of Certain Methods Of Organizing Human Activity concepts performed by managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions, but for the recitation of generic computer components. That is, other than reciting “processor, computer system/device,” nothing in the claim element precludes the step from practically being performed by managing personal behavior or relationships or interactions between people. For example, but for the “processor” language, “certifying, a plurality of medical coders for baseline competency” in the context of this claim encompasses the user manually verifying coders. Similarly, the calculating, accuracy for each of the plurality of medical coders as a function of time, covers being performed by managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers being performed by managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods Of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using a “storing a plurality of medical records from a plurality of sources; performing rapid highlighting of relevant evidence in the plurality of medical records, wherein the rapid highlighting marks a medical record with relevant evidence, determines a confidence rating associated with the relevant evidence, and validates a medical field based on the relevant evidence and the confidence rating; codify the plurality of medical records based on the rapid highlighting; performing recall enhancement on the plurality of medical records, wherein the recall enhancement indicates a medical field for the corresponding medical record of the plurality of medical records and validates the medical field based on relevant evidence and the confidence rating; processor, computer system/device” to perform all of the “certifying, a plurality of medical coders for baseline competency; receiving, speed of coding for a plurality of medical categories fields for each of the plurality of medical coders; receiving, expected false positive values for each of the plurality of medical coders; generating, a metric as a function of the speed of coding and expected false positive values; calculating, a proficiency level for the plurality of medical categories fields for each of the plurality of medical coders; calculating, accuracy for each of the plurality of medical coders as a function of time; receiving, from the at least one provider, a medical record in need of coding from a provider, wherein the medical record includes evidence associated with a medical field of the plurality of medical fields; analyzing, the medical record to detect potential evidence in the record; determining, the medical field associated with the medical record based on the analysis; comparing, the metric, proficiency level, and accuracy of the plurality of medical coders for the medical field of the medical record to facilitate a financial transaction between the provider and a selected medical coder of the plurality of medical coders; and transmitting, the medical record in need of coding, for processing” steps. The “processor, computer system/device” is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing computer-executable instructions for implementing the specified logical function(s)) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claim 1 has additional limitations (i.e. computer system/device; predictive model). Claim 12 has additional limitations (i.e. processor, computer system/device; predictive model). Looking to the specifications, these components are described at a high level of generality (¶ 0015; FIGS. 19A and 19B illustrate a Computer System 1900, which is suitable for implementing embodiments of the present invention. FIG. 19A shows one possible physical form of the Computer System 1900. Of course, the Computer System 1900 may have many physical forms ranging from a printed circuit board, an integrated circuit, and a small handheld device up to a huge super computer. Computer system 1900 may include a Monitor 1902, a Display 1904, a Housing 1906, a Disk Drive 1908, a Keyboard 1910, and a Mouse 1912. Disk 1914 is a computer-readable medium used to transfer data to and from Computer System 1900). The use of a general purpose computer, taken alone, does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations (i.e., transferring funds) to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
Dependent claims 2-11 and 13-22 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Mental Processes,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claims 1-22 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-22 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Patent Application Pub. US 2016/0048643 to Woods et al. in view of Patent Application Pub. US 2004/0073458 to Jensen in view of Patent Application Pub. US 20140046697 A1 to Rogers et al. in view of Patent Application Pub. US 2010/0036680 to Familant.

As per Claim 1, Woods et al. teaches a health information management system, a method for administering a medical coder marketplace, the method implemented by a computer device including at least one processor in communication with at least one memory device, the computer device in communication with at least one provider computer device, the method comprising:
-- receiving, by the at least one processor, speed of coding …. for each of the plurality of medical coders (see at least Woods et al. paragraphs 46, 54, 58, 62 and 94; wherein monitoring the performance of the medical coder may also include determining a speed of completion (i.e. speed of coding) associated with a particular task and/or determining a number of resultant codes (i.e. efficiency) associated with the one or more medical documents. In the latter scenario, the remote computer may be connected to the user's computer through a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider));
-- calculating, by the at least one processor, a proficiency level …. for each of the plurality of medical coders (see at least Woods et al. paragraphs 46, 54, 58, 62 and 94; wherein monitoring the performance of the medical coder may also include determining a speed of completion (i.e. speed of coding) associated with a particular task and/or determining a number of resultant codes (i.e. efficiency) associated with the one or more medical documents. In the latter scenario, the remote computer may be connected to the user's computer through a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider));
-- calculating, by the at least one processor, accuracy for each of the plurality of medical coders as a function of time (see at least Woods et al. paragraph 20; Embodiments provided herein are directed towards a system and method for gamification of medical coding.  Accordingly, gamification process 11 may be configured to support not only short-term and subjective measures but also measures that are objective (e.g. computed from data) and long-term (e.g., learning to handle difficult cases or ensuring accuracy).  In this way, gamification process 11 may provide a system that may support measuring and evaluating coders using multiple criteria.  The gamification process 11 described herein may be tuned to incentivize medical coders to invest effort now for future rewards.).
Woods et al. fails to teach:
-- storing a plurality of medical records from a plurality of sources;
-- performing rapid highlighting of relevant evidence in the plurality of medical records, wherein the rapid highlighting marks a medical record with relevant evidence, determines a confidence rating associated with the relevant evidence, and validates a medical field based on the relevant evidence and the confidence rating; 
-- training a predictive model to codify the plurality of medical records based on the rapid highlighting; 
-- performing recall enhancement on the plurality of medical records, wherein the recall enhancement indicates a medical field for the corresponding medical record of the plurality of medical records and validates the medical field based on relevant evidence and the confidence rating;
-- retraining the predictive model based on the recall enhancement;
-- for a plurality of medical fields;
-- receiving, by the at least one processor, expected false positive values for each of the plurality of medical coders;
-- generating, by the at least one processor, a metric as a function of the speed of coding and expected false positive values; 
-- certifying, by the at least one processor, a plurality of medical coders for baseline competency using the predictive model and the plurality of medical records;
-- receiving, by the at least one processor from the at least one provider computer device, a medical record in need of coding from a provider, wherein the medical record includes evidence associated with a medical field of the plurality of medical fields; 
-- analyzing, by the at least one processor, the medical record to detect potential evidence in the record;
-- determining, by the at least one processor, the medical field associated with the medical record based on the analysis;
-- comparing, by the at least one processor, the metric, proficiency level, and accuracy of the plurality of medical coders for the medical field of the medical record to facilitate a financial transaction between the provider and a selected medical coder of the plurality of medical coders; and
-- transmitting, by the at least one processor, to a computer device associated with the selected medical coder, the medical record in need of coding, over a computer network, for processing.
Jensen teaches the present invention is a system and method for processing medical documentation as illustrated in FIG. 1. A coding server or hosting server 26 is provided and the server has electronic storage such as a hard drive, RAID array or network-attached-storage (NAS) to store the medical source documents received. Medical source documents are received through a plurality of electronic inputs configured to receive medical source documents for a health care provider (see Jensen paragraphs 25-26). In addition, Jensen teaches each medical coder is authorized [i.e. certified] to work on one or more work pools (e.g. medical category), depending upon their qualifications.  Some examples of work pools (e.g. medical category) include: E & M, Family Practice, Pediatrics, OB/GYN (non-surgical), General Surgery, Podiatry, Cardiology, Radiology, Orthopedic Surgery, Psychology, Allergy/Immunology, etc. (see: paragraph 0050). Lastly, Jensen teaches a method for processing medical documentation for a health care provider. The first operation is receiving a medical source document for a health care provider into a hosting server that is enabled to receive the medical source document in block 60.  A medical coder is enabled to access the medical source document on the hosting server via the computer network coupled to the hosting server in block 64 (e.g. receiving the transmitted record/data).  The medical coder is then allowed to code the medical source document to create the coded medical information.  The coded medical information is then transmitted (e.g. transmitted coded record/data) to the health care provider (see: paragraph 0031, 0033). Furthermore, Jensen teaches medical coders are essential in ensuring a healthy bottom line for medical businesses.  As the first step in the revenue cycle, medical coders directly impact billing, reimbursement and accounts receivable.  The faster documents are able to be coded, the more timely a return can be provided to the health care provider.  When coding is not done in a timely manner, medical charts remain uncoded, discharge-not final-bill days climb and revenue is left sitting on the table (see Jensen paragraph 0008). 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include a health care provider medical documentation processing system as taught by Jensen within a computer-implemented method for use in a medical coding system as taught by Woods et al. with the motivation of facilitating the electronic creation of coded medical information based on the medical source document as analyzed by the medical coder (see Jensen paragraph 0011).
Woods and Jensen fail to teach:
-- performing rapid highlighting of relevant evidence in the plurality of medical records, wherein the rapid highlighting marks a medical record with relevant evidence, determines a confidence rating associated with the relevant evidence, and validates a medical field based on the relevant evidence and the confidence rating; 
-- training a predictive model to codify the plurality of medical records based on the rapid highlighting; 
-- performing recall enhancement on the plurality of medical records, wherein the recall enhancement indicates a medical field for the corresponding medical record of the plurality of medical records and validates the medical field based on relevant evidence and the confidence rating;
-- retraining the predictive model based on the recall enhancement;
-- receiving, by the at least one processor, expected false positive values for each of the plurality of medical coders;
-- generating, by the at least one processor, a metric as a function of the speed of coding and expected false positive values;
-- receiving, by the at least one processor from the at least one provider computer device, a medical record in need of coding from a provider, wherein the medical record includes evidence associated with a medical field of the plurality of medical fields; 
-- analyzing, by the at least one processor, the medical record to detect potential evidence in the record;
-- comparing, by the at least one processor, the metric, proficiency level, and accuracy of the plurality of medical coders for the medical field of the medical record to facilitate a financial transaction between the provider and a selected medical coder of the plurality of medical coders.
Rogers et al. teaches processor 116, in some embodiments, indexes identifies, maps, and consolidates medical information, received from the interface 113, and tags this information, and determines to reconcile the tagged information. In some methods and embodiments, information that is extracted from images is tagged to enhance recall of search queries. Indexing, at least in part, processes document and converts them into formats that allows for quick searching across a large collection of documents (see Rogers et al. paragraph 21).
Rogers et al. teaches in some embodiments, MATRIX 105 knowledge base can include approximately four or more million primary medical concepts and tens of millions of relationships between the concepts. This extensive knowledge base can be constructed by a combination of various techniques. For example, many of the commonly used clinical terminologies like ICD-9, CPT, and LOINC have been integrated into MATRIX 105. Further, content from a variety of large medical corpora like medical references and text from medical encounters is processed extract medical knowledge. Additional concepts, abbreviations and synonyms are identified in this way. NLP technologies such as named entity recognition (NER) are used to recognize various medically relevant concepts within the text. This processed text is passed through a Statistical Semantic Analysis Engine ENGINEREF which has been optimized to predict the strength of relationship between two medical concepts. This combination of pre-existing terminologies and new relationships mined from medical corpora creates a knowledge base that drives a Search Engine of MINE 112 to return the most relevant structured data and unstructured content in response to any free text query (see Rogers et al. paragraph 47).
Rogers et al. teaches in this example, the GP will see that unrelated problems are filtered out--and only the problems that might be related to the complaint are highlighted. Because of the MATRIX 105 knowledge base, MINE 112 is able to highlight "shoulder pain" because it is strongly related to chest pain. MINE 112 is also able to perform similar highlighting for lab tests and procedures (see Rogers et al. paragraph 48).
Rogers et al. teaches utilizing the latest advancements in natural language processing and data mining, CKX CKXREF automatically identifies gaps between coded claims data and physician narrative data found in free text, documents and images. The system then presents a list of coding opportunities, source documents containing the clinical evidence and optimal set of ICD9s to a certified coder for review and verification. The suggested codes once verified by a coder, increasing Risk Adjustment Factor (RAF) for the member in accordance with regulations provided for HCC coding. Additionally, the CKX CKXREF can also be used as an internal auditing tool to reduce exposure to a CMS audit by identifying diagnosis codes claimed for reimbursement but not supported in clinical documentation (see Rogers et al. paragraph 130).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include methods as taught by Rogers et al. with a method as taught by Woods and Jensen with the motivation to extracting relevant data from the clinical narrative to enrich existing coded data, all of which may be aggregated from multiple data sources, thereby greatly improving condition identification, measure reporting, risk assessment and other clinical analyses (see Rogers et al. paragraph 69).
Woods, Jensen and Rogers et al. fail to teach:
-- receiving, by the at least one processor, expected false positive values for each of the plurality of medical coders;
-- generating, by the at least one processor, a metric as a function of the speed of coding and expected false positive values;
-- comparing, by the at least one processor, the metric, proficiency level, and accuracy of the plurality of medical coders for the medical field of the medical record to facilitate a financial transaction between the provider and a selected medical coder of the plurality of medical coders.
Familant teaches scoring will be based on two standard industry metrics, precision and recall. Both measures rely on the existence of something that represents "truth", in this case, the consensus codes associated with the medical record or document. A coder can either: Assign a code, when the code is also a consensus code (this is called a true positive or tp). Not assign a code, when the code is not a consensus code (this is called a true negative or tn). Not assign a code when the code is a consensus code (this is called a false negative or fn). Assign a code when the code is not part a consensus code (this is called a false positive or fp) (see at least Familant paragraphs 93-97).
 Familant further teaches a metric useful both to hiring institutions such as hospitals as well as to the coding community itself.  The metric will provide greater transparency in the market place for medical coders allowing the best coders to command a premium (i.e. provide service to the highest bidder [auction]) for their services while institutions that hire medical coders can make intelligent tradeoffs between compensation and ability (see at least Familant paragraphs 109-117).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include methods as taught by Familant with a method as taught by Woods, Jensen and Rogers et al. with the motivation to establish a standard by which coders and computer assisted coding systems (CACs) can be evaluated along with creating a process by which variant products of human coders can be transformed into a consensus view for any given set of medical documentation (see Familant paragraph 3).
In accordance with Claims 1 and like system Claim 12, Woods, Jensen, Rogers et al. and Familant teach measuring a proficiency level for each of the plurality of medical coders wherein the proficiency level comprises speed of coding, accuracy of coding, and efficiency of coding, further wherein efficiency of coding comprises a number of risk adjustment factors (RAF) completed per hour and expected false positive values; routing the medical record to one of the plurality of medical coders based upon the proficiency level of each of the plurality of medical coders; and based upon time availability of the coder, the proficiency level of the coder, area of expertise for the medical record, guaranteed degree of code accuracy, and urgency of coding.
Woods, Jensen, Rogers et al. and Familant fail to explicitly teach the exact terminology as claimed to satisfy a coders proficiency level. However these differences are only found in the non-functional data selected for the coder efficiency. The coder proficiency level including a group consisting of speed of coding, accuracy of coding, and efficiency of coding is not functionally related to the method/system of analyzing proficiency level of a specific coder. Thus, this description material will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include selecting different types of coder proficiency criterion because such data does not functionally relate to the method/system of analyzing proficiency level and merely selecting different types of proficiency level criterion from that in the prior art would have been obvious matter of design choice. See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).

As per claim 2, Woods, Jensen, Rogers et al. and Familant teach a method of claim 1 wherein the proficiency level includes time spent to code a record and accuracy of coding (see: Woods et al.: paragraph 0046 and 0054, wherein monitoring the performance of the medical coder may be performed using a variety of different techniques.  For example, monitoring may include determining a complexity associated with a particular task and/or determining a level of accuracy associated with a particular task.  Monitoring may also include determining a speed of completion associated with a particular task and/or determining a number of resultant codes associated with the one or more medical documents.).
The obviousness of combining the teachings of Woods, Jensen, Rogers et al. and Familant are discussed in the rejection of claim 1, and incorporated herein.

As per claim 3, Woods, Jensen, Rogers et al. and Familant teach a method of claim 2 wherein the proficiency level is calculated granularly for a number of medical fields of the plurality of medical fields (see: Jensen: paragraph 0050, wherein some examples of work pools [i.e. fields] include: E & M, Family Practice, Pediatrics, OB/GYN (non-surgical), General Surgery, Podiatry, Cardiology, Radiology, Orthopedic Surgery, Psychology, Allergy/Immunology, etc.).
The obviousness of combining the teachings of Woods, Jensen, Rogers et al. and Familant are discussed in the rejection of claim 1, and incorporated herein.

As per claim 4, Woods, Jensen, Rogers et al. and Familant teach a method of claim 2 wherein measuring the proficiency level comprises: 
-- presenting the medical coder with a known medical record, wherein the known medical record is one for which the coding is already established (see: Woods et al.: paragraphs 0059-0060 wherein a coder may be rewarded for working on difficult cases (i.e. known medical record) as measured by length, number of resultant codes, and/or medical specialty. As shown in FIG. 6, gamification process 11 may also show the coder's productivity in relation to others.  In some embodiments, the coder may be able to compare their productivity against expected and average productivity in a graph or table.  Additionally and/or alternatively, gamification process 11 may be configured to depict a goal that is appropriate for that coder's level of experience. In addition Woods et al. teaches in paragraphs 0070 wherein training may include monitoring a medical coder's performance associated with the one or more medical documents.  A determination of the performance of a particular medical coder may be achieved using a number of suitable techniques such as those described above.
--collecting coding data for the known medical record from the medical coder, wherein the coding data includes time spent coding (see: Woods et al.: paragraph 0072, wherein training material may be provided upon a determination of slow performance [i.e. time spent coding] and possibly on items that the particular coder has not worked upon previously); and 
--comparing the collected coding data against the established coding to determine accuracy (see: Woods et al.: paragraph 0070, wherein, monitoring may include monitoring an amount of time associated with completing a particular task and/or whether a particular coder has worked on a particular task previously. This may be compared against an average as calculated from the results of other coders.).
The obviousness of combining the teachings of Woods, Jensen, Rogers et al. and Familant are discussed in the rejection of claim 1, and incorporated herein.

As per claim 5, Woods, Jensen, Rogers et al. and Familant teach a method of claim 1 wherein the routing of the medical record to one of the plurality of medical coders includes optimizing at least one of throughput and accuracy of medical records coded, wherein the optimization compares availability of each of the plurality of the medical coders, proficiency level of each of the plurality of medical coders, and number of medical records requiring coding (see: Woods et al.: paragraphs 0046 and 0054 and 0058, where in addition to throughput, gamification process 11 may be configured to support accuracy improvements by, for example, rewarding coders whose work is not denied by insurers or who pass quality assurance spot-checks.).
The obviousness of combining the teachings of Woods, Jensen, Rogers et al. and Familant are discussed in the rejection of claim 1, and incorporated herein.

As per claim 6, Woods, Jensen, Rogers et al. and Familant teach a method of claim 1 further comprising presenting the proficiency level of each of the plurality of medical coders to the provider, wherein the routing of the medical record to one of the plurality of medical coders is performed by selection by the provider for a particular medical coder’s time (see: Woods et al.: paragraph 0060, as shown in FIG. 6, gamification process 11 may also show the coder's productivity in relation to others. Examiner notes that Woods et al. does not explicitly teach present data to a provider, however Examiner interprets presenting stats to provider is equivalent to presenting/displaying the data to all persons of interest).
The obviousness of combining the teachings of Woods, Jensen, Rogers et al. and Familant are discussed in the rejection of claim 1, and incorporated herein.

As per claim 7, Woods, Jensen, Rogers et al. and Familant teach a method of claim 1 further comprising simultaneously providing the medical record to more than one medical coder in parallel to ensure enhanced coding speed (see: Woods et al.: paragraphs 0042-0043 and 0070, wherein encounters in a "Work Queue" may be manipulated by a system administrator or manager to allow case assignment to coders work queues based on certain criteria [i.e. speed/time]. A determination of the performance of a particular medical coder may be achieved using a number of suitable techniques such as those described above.  For example, monitoring may include monitoring an amount of time associated with completing a particular task and/or whether a particular coder has worked on a particular task previously. ).
Examiner interprets “simultaneously” as just assignments to multiple coders work queues.
The obviousness of combining the teachings of Woods, Jensen, Rogers et al. and Familant are discussed in the rejection of claim 1, and incorporated herein.

As per claim 8, Woods, Jensen, Rogers et al. and Familant teach a method of claim 6 wherein the selection of the particular medical coder is performed via a bidding process (see: Jensen: paragraph 0064, wherein the operations managers [i.e. providers] are able to manually override the automated priorities in order to re-route medical source documents and transcriptions to particular medical coders as system managers deem appropriate. Examiner interprets that the manual override of the automated priorities in order to re-route medical source documents to particular medical coders is a form of bidding [i.e. command/request].).
The obviousness of combining the teachings of Woods, Jensen, Rogers et al. and Familant are discussed in the rejection of claim 1, and incorporated herein.

As per claim 9, Woods, Jensen, Rogers et al. and Familant teach a method of claim 6 wherein the selection of the particular medical coder is based upon a given cost structure dependent upon the proficiency level of the particular medical coder (see: Jensen: paragraph 0008, medical coders are essential in ensuring a healthy bottom line for medical businesses.  As the first step in the revenue cycle, medical coders directly impact billing, reimbursement and accounts receivable.  The faster documents are able to be coded, the more timely a return can be provided to the health care provider.  When coding is not done in a timely manner, medical charts remain un-coded, discharge-not final-bill days climb and revenue is left sitting on the table.).
The obviousness of combining the teachings of Woods, Jensen, Rogers et al. and Familant are discussed in the rejection of claim 1, and incorporated herein.

As per claim 10, Woods, Jensen, Rogers et al. and Familant teach a method of claim 1 further comprising providing the medical record to more than one medical coder in order to ensure enhanced coding accuracy (see Familant: paragraph 0037, wherein a collective expertise of a group of experienced coders that will result in more accurately coded documentation than (for the most part) the application of that expertise by any individual coder.  Coders will correct errors made by others in the group, they will think of things that may escape the attention of any individual coder, they will check each other’s work, etc.).
The obviousness of combining the teachings of Woods, Jensen, Rogers et al. and Familant are discussed in the rejection of claim 1, and incorporated herein.

As per claim 11, Woods, Jensen, Rogers et al. and Familant teach a method of claim 1 wherein the medical record is selected from a plurality of pre-audited medical records (see: Jensen: paragraph 0026).
The obviousness of combining the teachings of Woods, Jensen, Rogers et al. and Familant are discussed in the rejection of claim 1, and incorporated herein.

CLAIMS 12-22
Claims 12-22 are directed to a system. Claims 12-22 recite the same or substantially similar limitations as those addressed above for Claims 1-11 as taught by references Woods, Jensen, Rogers et al. and Familant. Claims 12-22 are therefore rejected for the same reasons as set forth above for Claims 1-11 respectively.

Response to Arguments
Applicant’s arguments filed November 21, 2022 have been fully considered but they are not persuasive. In the remarks applicant argues:
(1) No combination of Woods, Jensen, and Familant describes or suggests a method as is recited in Claim 1. More specifically, no combination of Woods, Jensen, and Familant describes or suggests Notably, Woods does not describe or suggest a) storing a plurality of medical records from a plurality of sources; b) performing rapid highlighting of relevant evidence in the plurality of medical records, wherein the rapid highlighting marks a medical record with relevant evidence, determines a confidence rating associated with the relevant evidence, and validates a medical field based on the relevant evidence and the confidence rating; c) training a predictive model to codify the plurality of medical records based on the rapid highlighting; d) performing recall enhancement on the plurality of medical records, wherein the recall enhancement indicates a medical field for the corresponding medical record of the plurality of medical records and validates the medical field based on relevant evidence and the confidence rating; e) retraining the predictive model based on the recall enhancement; and f) certifying, by the at least one processor, a plurality of medical coders for baseline competency using the predictive model and the plurality of medical records, as is received in amended Claim 1. Accordingly, Applicant submits that Claim 1 is patentable over Woods in view of Jensen, and Familant.
 In response to argument (1), Examiner respectfully disagrees. As amended, Jensen teaches the present invention is a system and method for processing medical documentation as illustrated in FIG. 1. A coding server or hosting server 26 is provided and the server has electronic storage such as a hard drive, RAID array or network-attached-storage (NAS) to store the medical source documents received. Medical source documents are received through a plurality of electronic inputs configured to receive medical source documents for a health care provider (see Jensen paragraphs 25-26).
Rogers et al. teaches processor 116, in some embodiments, indexes identifies, maps, and consolidates medical information, received from the interface 113, and tags this information, and determines to reconcile the tagged information. In some methods and embodiments, information that is extracted from images is tagged to enhance recall of search queries. Indexing, at least in part, processes document and converts them into formats that allows for quick searching across a large collection of documents (see Rogers et al. paragraph 21).
Rogers et al. teaches in some embodiments, MATRIX 105 knowledge base can include approximately four or more million primary medical concepts and tens of millions of relationships between the concepts. This extensive knowledge base can be constructed by a combination of various techniques. For example, many of the commonly used clinical terminologies like ICD-9, CPT, and LOINC have been integrated into MATRIX 105. Further, content from a variety of large medical corpora like medical references and text from medical encounters is processed extract medical knowledge. Additional concepts, abbreviations and synonyms are identified in this way. NLP technologies such as named entity recognition (NER) are used to recognize various medically relevant concepts within the text. This processed text is passed through a Statistical Semantic Analysis Engine ENGINEREF which has been optimized to predict the strength of relationship between two medical concepts. This combination of pre-existing terminologies and new relationships mined from medical corpora creates a knowledge base that drives a Search Engine of MINE 112 to return the most relevant structured data and unstructured content in response to any free text query (see Rogers et al. paragraph 47).
Rogers et al. teaches in this example, the GP will see that unrelated problems are filtered out--and only the problems that might be related to the complaint are highlighted. Because of the MATRIX 105 knowledge base, MINE 112 is able to highlight "shoulder pain" because it is strongly related to chest pain. MINE 112 is also able to perform similar highlighting for lab tests and procedures (see Rogers et al. paragraph 48).
Lastly, the training and retraining limitation are not taught in specification or original claims as disclosed in 35 USC § 112 rejections above.
Applicant's arguments, filed with respect to 35 USC § 101 arguments in the remarks, have been considered but are moot in view of the new ground(s) of rejection necessitated by the new limitations added to Claims 1, 12 and 18. However, other than not being taught in specification and the amendments changing the originally claimed inventive concept, consideration when determining whether a claim integrates a judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than a recitation of the words "apply it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer (e.g. machine learning used to train…..). As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101  analysis that turns on "the draftsman’s art").
(1) Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it". See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015). In contrast, claiming a particular solution to a problem or a particular way to achieve a desired outcome may integrate the judicial exception into a practical application or provide significantly more. See Electric Power, 830 F.3d at 1356, 119 USPQ2d at 1743.
(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). In contrast, a claim that purports to improve computer capabilities or to improve an existing technology may integrate a judicial exception into a practical application or provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016). See MPEP §§ 2106.04(d)(1) and 2106.05(a) for a discussion of improvements to the functioning of a computer or to another technology or technical field.
(3) The particularity or generality of the application of the judicial exception. A claim having broad applicability across many fields of endeavor may not provide meaningful limitations that integrate a judicial exception into a practical application or amount to significantly more. For instance, a claim that generically recites an effect of the judicial exception or claims every mode of accomplishing that effect, amounts to a claim that is merely adding the words "apply it" to the judicial exception. See Internet Patents Corporation v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (The recitation of maintaining the state of data in an online form without restriction on how the state is maintained and with no description of the mechanism for maintaining the state describes "the effect or result dissociated from any method by which maintaining the state is accomplished" and does not provide a meaningful limitation because it merely states that the abstract idea should be applied to achieve a desired result). See also O’Reilly v. Morse, 56 U.S. 62 (1854) (finding ineligible a claim for "the use of electromagnetism for transmitting signals at a distance"); The Telephone Cases, 126 U.S. 1, 209 (1888) (finding a method of "transmitting vocal or other sound telegraphically ... by causing electrical undulations, similar in form to the vibrations of the air accompanying the said vocal or other sounds," to be ineligible, because it "monopolize[d] a natural force" and "the right to avail of that law by any means whatever.").

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pub. No.: US 20140046697 A1 to Rogers et al. : Utilizing the latest advancements in natural language processing and data mining, CKX CKXREF automatically identifies gaps between coded claims data and physician narrative data found in free text, documents and images. The system then presents a list of coding opportunities, source documents containing the clinical evidence and optimal set of ICD9s to a certified coder for review and verification. The suggested codes once verified by a coder, increasing Risk Adjustment Factor (RAF) for the member in accordance with regulations provided for HCC coding. Additionally, the CKX CKXREF can also be used as an internal auditing tool to reduce exposure to a CMS audit by identifying diagnosis codes claimed for reimbursement but not supported in clinical documentation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780. The examiner can normally be reached M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.B.W/             Examiner, Art Unit 3626                                                                                                                                                                                           

/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626